FILED
                            UNITED STATES DISTRICT COURT                                 AUG - 7 2009
                            FOR THE DISTRICT OF COLUMBIA                           NANCY MAYER WHITTINGTON. CLERK
                                                                                         U.S. DISTRICT COURT


Robert J. More,                               )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       Civil Action No.
                                              )                           09 1487
Sergeant at Arms of the United States         )
Senate et aI.,                                )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       The plaintiff, Robert J. More, has filed an application to proceed in forma pauperis, a pro

se complaint and a motion for a temporary restraining order ("TRO") that would halt the

imminent vote of the United States Senate on the nomination of United States Appeals Court

Judge Sonia Sotomayor to fill a vacancy on the United States Supreme Court. The Court will

grant the application to proceed in forma pauperis, dismiss the complaint, and deny all other

pending motions as moot.

       The complaint, which admits to being a "being composed ... via a stream of

consciousness," Complaint at 2, alleges that Judge Sonia Sotomayor "conceal [ed]" from the

Senate Judiciary Committee her participation as one member of the three-judge panel in Appeal

No. 08-1263, More v. Monex, by not including it on a list of cases in which she participated. Id.

at 1. The plaintiff in this matter was a third-party plaintiff-appellant in Appeal No. 08-1263,

which was dismissed by the United States Court of Appeals for the Second Circuit because the

notice of appeal was untimely. Judge Sotomayor was one of the three judges on the panel that

authorized the dismissal because the appeal was untimely. See Mandate of USC A, More v.
Monex, Civil Action 04-3214 (RJD) (E.D.N.Y. Aug. 18,2008) (Docket Entry #88). The plaintiff

asserts that this alleged omission constitutes a violation of "the measures of consideration

guaranteed to him by the Appointments, Freedom of Speech -        right to receive information, and

Due Process Clauses of the Constitution of the [U].S. of A." Complaint at 1.

        This court is obligated to dismiss a case filed without prepayment of fees once it is

determined that the complaint is frivolous or malicious or f~ils to state a claim upon which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). This is such a case. The plaintiff has not

identified any private right of action that would permit this suit, and none is evident. Therefore,

this complaint fails state a claim upon which relief may be granted. Furthermore, because the

suit lacks "an arguable basis in law," it is frivolous. Brandon v. District o/Columbia Board of

Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). For these reasons, the court will dismiss this

complaint on its authority under 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) (requiring in cases filed

by plaintiffs proceeding in forma pauperis the dismissal of frivolous or malicious complaints or

complaints that fail to state a claim upon which relief may be granted), and will deny the TRO as

moot.

        A separate order accompanies this memorand~;;; mono



Date:   ~            'I   ")..001




                                               -2-